DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/26/2021.  As directed by the amendment: claims 2, 9, 13, 15, and 17 have been amended.  Thus, claims 1 – 18, and 20 – 32 are presently pending in this application with claims 18 and 20 – 32 currently withdrawn from consideration.

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argued that the combination of Govari (U.S. 2012/0172714) and Kim (U.S. 2013/0253424) does not teach the claimed invention.  Specifically, Applicant argued that since the electrodes 34A, 34B, and 34C are positioned on the conducting cement 68 and connected to electrically-conductive wires 28A, 28B, 28C respectively via the conducting cement 68, they do not read on the current claim language of “a plurality of electrodes circumferentially distributed about the exterior surface of the at least one polymer electrolyte layer; a plurality of electrically-conductive wires being deployed between the inner member and the outer member, each being braided with the support member and having a distal end that extends outwardly from the distal end of the elongate, flexible portion to be electrically connected to one of the electrodes.”  However, Govari teaches that the plurality of electrodes 34A/34B/34C are distributed circumferentially about the exterior surface of the outer layer 38, support 22 and inner layer 24.  It would be obvious to one having ordinary skill in the art 
Further, Govari discloses that “the via is assumed to penetrate sheath 38 until conducting wire 28A is exposed, i.e., so that insulation 30 surrounding the wire is removed” in paragraph [0047].  The current claim only requires the electrically-conductive wires to have an end that “extends outwardly from the distal end of the elongate, flexible portion to be electrically connected to one of the electrodes.”  The disclosure in paragraph [0047] describes that at least some portion of the conductive wires will be exposed and therefore “extends outwardly from the distal end of the elongate, flexible portion.”  Furthermore, Figures 2A and 2B show an end of conducting wire 28A to be extending out of an end of the elongate, flexible portion and is electrically connected to one of the electrodes.  Applicant is advised to amend the claim to include more details with regard to the relationship between the conducting wires and the electrodes in order to differentiate the current invention from the current prior arts.
See rejections below for more details.


Claim Objections
All objections have been overcome by Applicant’s amendments.

Claim Rejections - 35 USC § 112
All previous rejections have been overcome by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4, 8 – 11, and 13 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari (U.S. 2012/0172714) in view of Kim (U.S. 2013/0253424).
Regarding claims 1 – 4, 8, 9, Govari teaches an elongate, flexible, medical device, comprising: 
an elongate, flexible portion (20) having a distal end and a proximal end (as shown in Figure 2A and discussed in paragraph [0032]), further comprising: an elongate, flexible inner member (24) extending from the proximal end and the distal end (Figure 2A, paragraph [0032]); 
a support member (22) extending around the inner member intermediate the proximal end and the distal end thereof (Figure 2A, paragraphs [0032] - [0036]); 
an outer member (38) surrounding over the inner member and the support member (Figure 2A, paragraph [0038]); 
a plurality of electrodes (34A, 34B, 34C) circumferentially distributed about the exterior surface of a layer (Figure 3B, paragraphs [0037] and [0048]); 
a plurality of electrically-conductive wires (28A, 28B, 28C) being deployed between the inner member and the outer member, each being braided with the support member and having a distal end that extends outwardly from the distal end of the elongate, flexible portion to be electrically connected to one of the electrodes (Figures 1A – 3B, paragraphs [0037], [0045] – [0047], and [0054]);  Examiner notes that paragraph [0034] discusses the inclusion of conducting wires in the tubular braid 22; 
However, Govari does not teach and a bendable portion having at least one ionic electroactive polymer, the actuator further comprising: at least one polymer electrolyte layer secured adjacent to the inner member at the distal end of the elongate, flexible portion and defining an exterior surface, the electrodes are circumferentially distributed about the exterior surface of the at least one polymer electrolyte layer, and wherein the at least one polymer electrolyte layer is configured to deform asymmetrically in response to the application of an electrical signal through at least one of the plurality of electrically-conductive wires to at least one of the plurality of electrodes (claim 1), the at least one polymer electrolyte layer comprises an electrolyte and a polymer selected from the group consisting of fluoropolymers and intrinsically conducting polymers (claim 2), wherein the fluoropolymers are perfluorinated ionomers, polyvinylidene difluoride (PVDF) or co-polymer thereof (claim 3), wherein the intrinsically conducting polymers comprise polyaniline (PANI), polypyrrole (Ppy), poly(3,4- ethylenedioxythiophene) (PEDOT), poly(p-phenylene sulfide) (PPS) or the combination thereof (claim 4); 
Kim teaches a device similar to Govari and the current application, further including a bendable portion (Figure 1A) having at least one ionic electroactive polymer (IPMC as discussed in paragraphs [0004] and [0005]), the actuator further comprising: at least one polymer electrolyte layer (IPMC) secured adjacent to the inner member at the distal end of the elongate, flexible portion and defining an exterior surface, and wherein the at least one polymer electrolyte layer is configured to deform asymmetrically in response to the application of an electrical signal through at least one of the plurality of electrically-conductive wires to at least one of the plurality of electrodes (as discussed in paragraphs [0049], [0050], [0055], and [0057]).  Examiner notes that cited paragraphs discuss the use of an ionic electroactive polymer layer with contact electrodes and appropriate connection features in order to achieve the bending feature as discussed.  Examiner further notes that it would have been obvious to one having ordinary skill in the art at the time the application was filed that in the combined invention of Govari and Kim, the electrodes (as taught by Govari) can be circumferentially distributed about the exterior surface of the at least one polymer electrolyte layer similar to the disclosure of Govari (as shown in Figure 3B) or the disclosure of Kim (as shown in Figure 1A);  Further, Kim teaches that the invention can be used in a catheter or as a component of a catheter (paragraphs [0009] and [0057]).  Therefore, the at least one polymer electrolyte layer as taught by Kim is capable of being secured adjacent to the inner member at the distal end of the elongate, flexible portion and defining an exterior surface in the combined system of Govari and Kim;
the at least one polymer electrolyte layer comprises an electrolyte and a polymer selected from the group consisting of fluoropolymers and intrinsically conducting polymers (paragraphs [0008] and [0038]);
wherein the fluoropolymers are perfluorinated ionomers, polyvinylidene difluoride (PVDF) or co-polymer thereof (paragraph [0038]);
wherein the intrinsically conducting polymers comprise polyaniline (PANI), polypyrrole (Ppy), poly(3,4- ethylenedioxythiophene) (PEDOT), poly(p-phenylene sulfide) (PPS) or the combination thereof (paragraph [0038]);
wherein each of the electrodes is circumferentially distributed by equal angles about the exterior surface of at least one polymer electrolyte layer (Figure 1A);
wherein the at least one polymer electrolyte layer defines an inner surface corresponding to the exterior surface on which at least an internal electrode is provided thereon (Figure 2 shows the electrodes disposed on the external surface of the electrolyte layer);
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Kim with the system of Govari in order to achieve multiple degree of freedom for the actuator or multiple degree of bending (abstract).  Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time the application was filed.
Regarding claim 10, Govari teaches that the support member is at least one of a reinforcing mesh, a wire-braided matrix and a coil (paragraphs [0033] and [0034] discuss the tubular braid support as shown in Figures 1 – 3B).
Regarding claim 11, Govari teaches that the at least one of a reinforcing mesh, a wire-braided matrix and a coil comprise a plurality of reinforcement materials, spaced from one another in the length 
Regarding claim 13, Govari and Kim teaches that the inner member and the at least one polymer electrolyte layer further form a bore, and the inner member is fitted into the bore.  Examiner notes that the invention of Kim can be used in a catheter or a component of a catheter (paragraphs [0009] and [0057]).  Therefore, the ionic polymer layer as shown in Figure 2 is capable of having a bore or forming a bore with the inner member while having the inner member fitted into the bore of the polymer electrolyte layer (in order to form a catheter with a continuous bore) in the combined system of Govari and Kim.  Examiner notes that a fitted connection between components of a catheter is well-known in the art as evidence by Figure 11A of Alkhatib (U.S. 7,909,844).
Further, it would have been obvious to one try for one having ordinary skill in the art at the time the invention was made to modify the combination of Govari and Kim to have the inner member fitted into the bore, since such a modification is the result of choosing from a finite number of identified, predictable solutions (the common coupling method available in the art, including fitted coupling or using various type of fastening features).
Regarding claim 14, Govari teaches that each of the electrically- conductive wires further comprises an insulation coating covered thereon (insulation 30 surrounding conductors 29 as discussed in paragraph [0034]).
Regarding claim 15, Govari teaches a conductive bridge (68) interfaced with each of the electrodes (paragraph [0048] discusses conducting cement 68 in contact with electrode 34 A). 
Further, in the combined system of Govari and Kim, the conductive bridge 68 would be in contact with the at least one polymer electrolyte layer since Kim shows the electrodes and the electrolyte layer are on contact in Figures 1A and 2.

Regarding claim 17, Govari teaches that the conductive bridge extends along at least one of the outer surfaces of an electrode, the distal end of an electrode, the distal end of the at least one polymer electrolyte layer, and an interior surface of the flexible inner member (Figure 3B).  Examiner notes that Figure 3B shows the conductive bridge 68 at least extends along the outer surface of an electrode.

Claim(s) 5 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari (U.S. 2012/0172714) in view of Kim (U.S. 2013/0253424), and in view Couvillon (U.S. 2006/0111618).
Regarding claims 5 – 7, Govari and Kim teach claim 1 as seen above.
However, Govari and Kim do not specify that each of the electrodes comprises one of platinum, gold, carbon-based material and a combination thereof (claim 5); wherein the carbon-based material comprises one of carbide-derived carbon, carbon nanotube, graphene, a composite of carbide-derived carbon and a polymer electrolyte material, and a composite of carbon nanotube and a polymer electrolyte material (claim 6), wherein each of the electrodes is a multilayered electrode comprising a carbon-electrode layer comprising the carbon- based material and a gold-electrode layer thereon (claim 7).
Kim teaches the idea of having platinum electrode layer deposited on the device as discussed in paragraph [0048].
Couvillon teaches a device similar to Govari, Kim, and the current application, further including that each of the electrodes comprises one of platinum, gold, carbon-based material and a combination thereof (paragraph [0042]);
wherein the carbon-based material comprises one of carbide-derived carbon, carbon nanotube, graphene, a composite of carbide-derived carbon and a polymer electrolyte 
wherein each of the electrodes is a multilayered electrode comprising a carbon - electrode layer comprising the carbon - based material (active member 612 comprises electroactive polymer such as polypyrrole, polysulfone, and polyaniline) and a gold-electrode layer thereon (counter-electrode 618 may be gold or platinum) as discussed in paragraphs [0067] and [0068].
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use electrodes of Couvillon in place of the electrodes as taught by Govari in the combined system of Govari and Kim in order to provide working electronic (paragraph [0042]).  Further, the claim would have been obvious because the substitution of one known element (the electrodes as taught by Couvillon) for another (the electrodes as taught by Govari) would have yielded predictable results to one of ordinary skill in the art at the time the application was filed.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari (U.S. 2012/0172714) in view of Kim (U.S. 2013/0253424), and in view Chien (U.S. 5,891,114).
Regarding claim 12, Govari and Kim teach claim 11 as seen above.
However, Govari and Kim do not teach that the spacing between the plurality of members changes in the length direction of the support member.
Chien teaches a catheter device similar to Govari, Kim, and the current application, further including that the spacing between the plurality of members changes in the length direction of the support member (as shown in Figures 2 and 3 and discussed in Col. 12, lines 17 – 28).  Examiner notes 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Chien (varying spacing between members of the reinforcing wires) in the combined system of Govari and Kim in order to achieve differing flexibility between sections of the device (Col. 9, lines 7 – 20).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anh Bui/Examiner, Art Unit 3783                 
ANH T. BUI
Examiner
Art Unit 3783



                                                                                                                                                                                       /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783